Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143418                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143418
                                                                    COA: 299953
                                                                    Oakland CC: 1982-052766-FY
  RICHARD LEE SPANGLER,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the May 23, 2011 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Oakland Circuit Court and DIRECT that court to comply with
  the Court of Appeals order to determine “whether defendant’s PSIR has been amended to
  reflect the amendments ordered by the court in its April 6, 1994 order. If the PSIR has
  not been amended in accordance with that order, the court is ordered to do so. The court
  must forward the amended PSIR to the department of corrections. MCL 771.14(6), (9).”
  Correspondence from the department of corrections and the Oakland Circuit Court in
  response to the May 23, 2011 order of the Court of Appeals clearly indicates that those
  parties misinterpreted that order. The trial court’s April 6, 1994 order did not address the
  issue whether the victim was erroneously reported to be a minor. Rather, it referred to
  other errors that appeared in the PSIR. Thus, the trial court has not yet undertaken the
  actions called for in the May 23, 2011 order of the Court of Appeals. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  questions presented should be reviewed by this Court. The motion for order to show
  cause is DENIED.

         We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2011                   _________________________________________
           y1219                                                               Clerk